Ames, J.
The liquors discovered upon the premises, upon taking up a part of the floor, must be considered as found in the building, or kept and deposited in it, within the meaning of the statute. The instruction requested upon this point was therefore properly refused.
If the officer was guilty of any misconduct in his mode of serving the warrant, he may perhaps have rendered himself liable to an action, or indictment; but the fact that intoxicating liquors were found in the safe would not thereby be rendered incompetent as evidence. Commonwealth v. Intoxicating Liquors, 4 Allen, 593, 600.
*361The facts that the building was a public hotel, and that the liquors were concealed upon the premises, had a tendency to show an intent to sell illegally, and were proper for the jury to consider. Exceptions overruled.